UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 09-1296


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

ISAAC LEE WOODS; REGINA BAILEY WOODS; ELLA R. WOODS,

                   Defendants – Appellants,

             and

UNLIMITED FINANCIAL RESOURCES,

                   Defendant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:07-cv-00187-BR)


Submitted:    September 4, 2009            Decided:   September 30, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isaac Lee Woods, Regina Bailey Woods, Ella R. Woods, Appellants
Pro Se.   Sarah Burnette, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Isaac Lee Woods, Regina Bailey Woods and Ella R. Woods

appeal   the          district        court’s      order          and   judgment      granting      the

United States’ motion for summary judgment, voiding several real

property transfers and denying several of the Woods’ motions.

Finding no error, we affirm.

              This court reviews a district court’s grant of summary

judgment      de           novo,     “viewing       the        facts      and     the      reasonable

inferences drawn therefrom in the light most favorable to the

nonmoving party.”                   Emmett v. Johnson, 532 F.3d 291, 297 (4th

Cir. 2008).               Summary judgment is proper “if the pleadings, the

discovery and disclosure materials on file, and any affidavits

show that there is no genuine issue as to any material fact and

that the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(c).                       Additionally, “the mere existence of

some alleged factual dispute between the parties will not defeat

an otherwise properly supported motion for summary judgment.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

              Under            28    U.S.C.    §    3304(b)(1)(A),              (B)     (2006),     the

district court may set aside any transfer of assets made by a

debtor   if       the       debtor     makes       the       transfer     with     either    “actual

intent   to       hinder,           delay,    or    defraud         a   creditor”       or   “without

receiving         a       reasonably       equivalent          value     in     exchange     for    the

transfer      .       .    .   if    the     debtor      .    .    .    intended      to   incur,   or

                                                    2
believed or reasonably should have believed that he would incur,

debts    beyond      his    ability     to    pay      as   they    became     due.”       In

examining      a    debtor’s      actual      intent,       the    court     may    consider

eleven     non-exclusive           factors         set      forth     in      28      U.S.C.

§ 3304(b)(2),        including        whether      a    transfer     was     made    to   an

insider, the timing of the transfer, whether “the transfer was

of   substantially         all    the    debtor’s        assets,”     and     whether     the

consideration for the transfer “was reasonably equivalent to the

value of the asset transferred[.]”                     Even if the court fails to

find evidence of actual intent to commit fraud, the court may

still set aside the transfers if there is evidence of badges of

fraud.

               We have reviewed the record and find summary judgment

was appropriate in this case substantially for the reasons cited

by the district court.            See United States v. Woods, No. 5:07-cv-

00187-BR (E.D.N.C. Dec. 10, 2008).                     We further find the court’s

denial    of        several      of     the       Woods’      motions        was     proper.

Accordingly, we affirm.               The Woods have several pending motions:

(1) motion to expedite; (2) motion for summary disposition; (3)

motion    to       reconsider     order      deferring       action     on    motion      for

summary disposition; (4) motion to consolidate; and (5) motion

to reconsider limiting electronic access of the Woods’ appendix.

We deny the motions.             We dispense with oral argument because the

facts    and    legal      contentions       are    adequately       presented       in   the

                                              3
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    4